DETAILED ACTION

1.	This Office Action is in response to the communications dated 09/24/2020.
Claims 1, 3, 5-13, and 16-20 are pending in this application.
	Claims 2, 4, 14, and 15 have been cancelled.

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following amendment has been made to the claim(s) to correct clerical errors:

	2.1.	Claims 1 and 3 are ended in “(.”.  Accordingly, the “(“ mark near the end of claims 1 and 3 have been removed.

	2.2.	Claim 16 currently depends from cancelled claim 14.  Cancelled claim 14 originally depends from claim 13, and all limitations of cancelled claim 14 have been incorporated into claim 13.  Accordingly, claim 16 has been redirected to depend from claim 13.



1.    (Currently Amended) A semiconductor structure that includes an erasable programmable read-only memory (EPROM) bit cell, the EPROM bit cell comprising:
a stacked pair of field-effect transistors including a first field-effect transistor (FET) and a second FET, the first FET having a first gate terminal connected to a word-line and a first source/drain terminal connected to a select-line;
wherein: the first and second FET are horizontal nano-sheet FETs (HNS-FETs).

2.    (Cancelled).

3.    (Previously Amended) The EPROM bit cell of claim 1, wherein the first FET is an n-FET.

4.    (Cancelled).

5.    (Previously Amended) The EPROM bit cell of claim 1, wherein a second source/drain terminal of the first FET is connected to a first source/drain terminal of the second FET.
6.    (Previously Amended) The EPROM bit cell of claim 3, wherein the second FET is a p-FET.

7.    (Previously Amended) The EPROM bit cell of claim 1, wherein a second gate terminal of the second FET is an electrically floating gate.

8.    (Original) The EPROM bit cell of claim 5, wherein a second source/drain terminal of the second FET is connected to a bit-line.

9.    (Previously Amended) The EPROM bit cell of claim 7, wherein the second gate terminal of the second FET is comprised of a storage dielectric.

10.    (Previously Amended) The EPROM bit cell of claim 9, wherein the storage dielectric includes quantum dots.

11.    (Previously Amended) The EPROM bit cell of claim 9, wherein the storage dielectric is comprised of silicon oxide having silicon nano-dots within the silicon oxide.

12.    (Original) The EPROM bit cell of claim 11, wherein the silicon oxide and the silicon nano-dots comprise an annealed flowable oxide.

13.    (Currently Amended) A semiconductor structure including an erasable programmable read-only inverter, the erasable programmable read-only inverter comprising:
a stacked pair of field-effect transistors including a first field-effect transistor (FET) and a second FET, the first FET having a first gate terminal connected to an input line and a first source/drain terminal connected to a first power supply line;
wherein: the first and second FET are horizontal nano-sheet FETs (HNS-FETs).

Claims 14 and 15. (Cancelled).

16.    (Currently Amended) The erasable programmable read-only inverter of claim 13, wherein a second source/drain terminal of the first FET is connected to both of (i) a first source/drain terminal of the second FET and (ii) an output line.

17.    (Previously Amended) The erasable programmable read-only inverter of claim 16, wherein a second gate terminal of the second FET is an electrically floating gate, and a second source/drain terminal of the second FET is connected to a second power supply line.

18.    (Previously Amended) The erasable programmable read-only inverter of claim 17, wherein the second gate terminal of the second FET is comprised of a storage dielectric.

19.    (Previously Amended) The erasable programmable read-only inverter of claim 18, wherein the storage dielectric includes quantum dots.

20.    (Previously Amended) The erasable programmable read-only inverter of claim 19, wherein the storage dielectric is comprised of silicon oxide having silicon nano-dots within the silicon oxide.


Remarks/Allowance

3.	Applicant’s arguments/remarks have been fully considered and are persuasive.  
	Claims 1, 3, 5-13, and 16-20 are allowed.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818